DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-19 are pending in the application. Amended claims 1, 5, 7, 9-12, and 16 have been noted. Claims 12-19 have been withdrawn from consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to an invention non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.
Response to Arguments
Applicant’s arguments, see p. 7, filed 8/4/21, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that the combination of Xu, Putkonen, and Ginestra does not teach or suggest all of the features of claim 1 as now amended. This is found persuasive in that the prior art of record does not teach or reasonably suggest the new limitations of depositing a third film layer of a fluoride to 
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest depositing a first film layer of yttrium oxide by ALD, a second film layer of zirconium oxide by ALD, a third film layer of a fluoride by ALD, and annealing to cause the first, second, and third film layers to interdiffuse and form a corrosion and erosion resistant coating comprising a homogenous interdiffused YZrxOyFz solid state phase on the surface of a chamber component within the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please cancel claims 12-19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715